Title: Henry Laurens to the American Peace Commissioners, 17 June 1783
From: Laurens, Henry
To: American Peace Commissioners


          Gentlemen,
            London 17th. June 1783—
          I had the honor of addressing you the 10th. immediately after my landing at Dover— As early as possible after my arrival here I obtained an Interview with Mr. Secretary Fox, who was pleased to read to me part of his latest Dispatches to Mr. Hartley which he supposed would reach Paris on the 14th. tis probable therefore that before this time, as much of the Contents as is proper for your Knowledge, has been communicated.
          “Reciprocity” since the 100th of April has undergone a certain Degree of Refinement; the definition of that term appears now to be, Possession of advantages on one side, and Restrictions on the other. “The Navigation Act is the vital of Great Britain, too delicate to bear a touch—” the sudden and unexpected, perhaps illicit arrival of Ships and Cargoes from America may have caused this change of Tone. But you have heard in detail & are more competent to Judge.
          From a desire of forming an opinion I asked Mr. Fox whether he thought, I might venture for a few days to take the benefit of Bath, and yet be time enough at Paris for the intended commercial Agreement? he replied, “I rather think you may.” One need not be a Conjurer to draw an inference— You will either have finished the Business before I could travel to Paris; or without being missed there, I may go to Bath and repair my nerves.
          In this state of uncertainty, when ’tis easy to percieve affections are not as We could wish them, nor quite so warm as We had been taught to believe, it would not be wise to commit the United States, wherefore I shall rest the Business till I hear from you, or until a more favorable prospect, flattering myself with hopes of your surmounting the late seeming Difficulties; an inconvenience on your side is preferable to the hazard of a disgrace.
          I am with great Regard and Respect, / Gentlemen, / Your most obedient, and / most humble servant,
          Henry Laurens,
        